DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
Figure 12 should be designated by a legend such as --Prior Art-- because only that which is old is illustrated.  See MPEP § 608.02(g).  Corrected drawings in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. The replacement sheet(s) should be labeled “Replacement Sheet” in the page header (as per 37 CFR 1.84(c)) so as not to obstruct any portion of the drawing figures. If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections
Claim 10 is objected to because of the following informalities:  “the mask” should be “a mask”.  Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 5-9, 11-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mohammed et al. (US 20140177995; “Mohammed”) in view of Kashiwazaki et al. (JP 04-130405 A; “Kashiwazaki”).
Regarding claim 5, Mohammed teaches an optical waveguide structure 105 comprising: a first optical waveguide 105 comprising: a first core 140 (e.g., fig. 1; see the tapered core of the Si waveguide {WG} 140) whose cross-sectional area decreases in a direction perpendicular to a direction of propagation of light through the first optical waveguide 105 (e.g., fig. 1; see the tapered core of the Si waveguide {WG} 140) and toward a second optical waveguide (e.g., ¶ 0014: the evanescently coupled optical signals are coupled to an external fiber/WG using a microlens); and a first cladding (e.g., fig. 1; the spot converter 105 in fig. 1 has a 3D/rectangular box cladding on at least the tapered Si core 140) that covers the first core 140; the second optical waveguide, wherein the second optical waveguide (e.g., ¶ 0014: the evanescently coupled optical 
	Mohammed does not explicitly state “a recess in an end face of the second optical waveguide that is facing the first optical waveguide; and a bonding layer filling a gap between an end face of the first optical waveguide and the end face of the second optical waveguide having the recess, wherein the bonding layer has a refractive index (RI) greater than a refractive index of the second core of the second optical waveguide”.
Kashiwazaki teaches a recess in an end face of a second optical waveguide 1 (e.g., figs. 1-3) that is facing a first optical waveguide 3/30 (e.g., figs. 1-3); and a bonding layer 5 filling a gap between an end face of the first optical waveguide/fiber 3/30 and the end face of the second optical waveguide1 having the circular arc/recess/concave surface 15 (e.g., figs. 1-3), wherein the bonding layer 5 has a refractive index greater than a refractive index of the second core 11 of the second optical waveguide 1 (e.g., figs. 1-3; see from the last full ¶ of page 2 of 9 to just before the last full ¶ of page 3 of 9).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the references because both references involve coupling between a substrate/planar waveguide and an optical fiber.  
Furthermore,  Mohammed and  Kashiwazaki are combined by taking the technology of Mohammed which teaches coupling light from the end of a tapered Si planar/substrate WG/spot converter to an OF via a microlens and applying to it the utilize a concave endface of a fiber to collimate light from the planar/substrate WG into the OF end {instead of a separate lens} wherein optical adhesive, that has a RI greater than the RI of the OF core, fills the gap between 
	One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to make such a combination at least for the purpose of accomplishing the lens collimating action and adhesive bonding between the OF and the substrate WG without having to position a separate lens between the two WGs and fix the lens with adhesive that is distinct from the separate lens.  This at least has the benefit of reducing the number of separate parts to be assembled/aligned.  Essentially, consistent with the above, Mohammed and Kashiwazaki combination (“Mohammed-Kashiwazaki”) involves substituting Kashiwazaki’s fiber 1/11 and adhesive conforming to the spherical recess 15 for the fiber and microlens of Mohammed (e.g., MPEP §2144.06   Art Recognized Equivalence for the Same Purpose [R-6] >I. < COMBINING EQUIVALENTS KNOWN FOR THE SAME PURPOSE, II. < SUBSTITUTING EQUIVALENTS KNOWN FOR THE SAME PURPOSE and/or MPEP §2144.07 Art Recognized Suitability for an Intended Purpose).
Thus claim 5 is rejected.

Thus claim 6 is rejected.
Regarding claim 7, Mohammed-Kashiwazaki teaches the optical waveguide structure according to claim 6 (see above), wherein a center of curvature of the curved surface is located in the first optical waveguide (e.g., Kashiwazaki figs. 1-2; the center of a circle extending from the circular arc/recess/concave surface 15 clearly has a center of curvature located in the first optical waveguide).
Thus claim 7 is rejected.
Regarding claim 8, Mohammed-Kashiwazaki teaches the optical waveguide structure according to claim 5 (see above), wherein the cross-sectional area of the first core 140 (e.g., Mohammed fig. 1) is smaller than a cross-sectional area of the second core 11 of the second optical waveguide/fiber 1 (e.g., Kashiwazaki figs. 1-2) in the direction perpendicular to the direction of propagation of light (e.g., the core of an Si planar/substrate WG, especially a tapered end of an Si planar/substrate WG, is very well known to have a smaller cross section than the cross-section of the core of a typical OF).
Thus claim 8 is rejected.
Regarding claim 9, the method steps of claim 9 are all taught by Mohammed-Kashiwazaki by the reasons and references provided above in the rejection of claim 5 under Mohammed-Kashiwazaki.
Thus claim 9 is rejected.

Thus each of respective claims 11, 12, and 13 is rejected.

Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mohammed-Kashiwazaki as applied to claim 9 above, with further obviousness evidenced by Iannuzzi.et al. (US 20120014646; “Iannuzzi”) and/or Matsumoto et al. (US 20020085826; “Matsumoto”).
	Regarding claim 10, Mohammed-Kashiwazaki teaches the method of claim 9 (see above).
	Mohammed-Kashiwazaki does not explicitly state “further comprising etching the recess in the end face of the second optical waveguide, wherein etching the recess comprises plasma etching through an opening in the mask”.
However, it was well-known to etch the recess in the end face of the second optical waveguide, wherein etching the recess comprises plasma etching through an opening in a mask at least as evidenced by Iannuzzi (e.g., Iannuzzi ¶ 0019: “…wherein a distal end of the optical fiber provided with a first optical mask having a first predetermined pattern…selective removal…plasma etching”) and/or Matsumoto (e.g., Matsumoto ¶ 0033: end face of fiber plasma etched). Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to etch the recess in the end face of the second optical waveguide, wherein etching the recess comprises plasma etching through an opening in a mask at least for the purpose of utilizing a reliable means in the art for modifying an OF end face.
Thus claim 10 is rejected.  

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Kobayashi (US 20180011263) and Imada et al. (US 20010038737) each teach many aspects of the claimed invention.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Mr. Michael Mooney whose telephone number is 571-272-2422.  The examiner can normally be reached during weekdays, M-F.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Uyen-Chau Le can be reached on 571-272-2397.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the
Patent Application Information Retrieval (PAIR) system. Status information for
published applications may be obtained from either Private PAIR or Public PAIR.
Status information for unpublished applications is available through Private PAIR only.
For more information about the PAIR system, see http://pair-direct.uspto.gov. Should
you have questions on access to the Private PAIR system, contact the Electronic
Business Center (EBC) at 866-217-9197 (toll-free).

/MICHAEL P MOONEY/Primary Examiner, Art Unit 2874